** SCHOOLS — SCHOOL DISTRICT — COUNTIES — AD VALOREM ** STATEMENT: (1) CAN THE LEGISLATURE LEGALLY MAKE THE COUNTY THE TAXING UNIT FOR GENERAL FUND PURPOSES FOR COMMON SCHOOL EDUCATION ? (2) UNDER THIS KIND OF TAX UNIT, WHAT WOULD BE THE PROCEDURE TO PROVIDE FOR THE LEVYING OF THE FIVE MILLS BUILDING FUND LEVY AND THE VOTING OF BONDS IN THE RESPECTIVE SCHOOL DISTRICT ? IN YOUR OPINION, PLEASE STATE WHETHER IT WILL BE POSSIBLE FOR USE TO CONTINUE THE SCHOOL DISTRICTS AS THEY ARE UNDER THE ABOVE SUGGESTED PHYSICAL UNIT, IF LEGAL ??? THERE IS NOTHING IN THE CONSTITUTION OF THIS STATE THAT WOULD PROHIBIT THE LEGISLATURE FROM ENACTING A LAW PROVIDING THAT THE TERRITORY COMPRISING EACH OF THE COUNTIES OF STATE WOULD CONSTITUTE A SCHOOL DISTRICT AND AUTHORIZING THE GOVERNING BOARD THEREOF, TO BE CREATED BY SAID LAW, TO MAKE A LEVY ON ALL THE REAL PROPERTY AND PERSONAL PROPERTY IN SAID DISTRICT FOR THE GENERAL FUND. SAID LAW COULD LIKEWISE PROVIDE THAT THE ELECTORS OF THE DISTRICT MAY VOTE A BUILDING FUND LEVY FOR THE DISTRICT AND ALSO VOTE A BUILDING FUND LEVY FOR THE DISTRICT AND ALSO VOTE BONDS TO PAY AUTHORIZED INDEBTEDNESS OF THE DISTRICT. THIS IS THE ONLY WAY, IN OUR OPINION, THAT THE COUNTY WIDE LEVY FOR SCHOOL PURPOSES MAY BE MADE.  CITE: ARTICLE X, SECTION 9, ARTICLE X, SECTION 10, ARTICLE X, SECTION 20, ARTICLE X, SECTION 26, ARTICLE X, SECTION 28 (FRED HANSEN)